Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Comptroller which denied petitioner’s application for accidental disability retirement benefits. The Comptroller denied petitioner’s application for accidental disability retirement benefits upon the ground that, inter alia, petitioner’s accident on April 20 or April 21, 1976 was not the natural and proximate cause of petitioner’s disability. In his sole argument in this proceeding, petitioner contends that the above determination was not based upon *609substantial evidence. Although petitioner establishes a sympathetic case, the fact remains that this matter presents nothing more than conflicting medical testimony concerning whether petitioner’s accident was the natural and proximate cause of petitioner’s disability. In this regard, it is well established that the Comptroller’s evaluation of conflicting medical testimony must be accepted (Matter of Goldsmith v Regan, 88 AD2d 675; Matter of Marin v New York State Employees’ Retirement System, 84 AD2d 896; Matter of Sica v New York State Employees’Retirement System, 75 AD2d 927,928, affd 52 NY2d 941). Since the testimony of the retirement system’s doctor supports the Comptroller’s conclusion that petitioner’s accident on April 20 or April 21,1976 was not the natural and proximate cause of petitioner’s disability, the determination is supported by substantial evidence and must be accepted by this court. Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.